Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b)
Claims 1-8 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the body of the claim does not reflect the preamble in that there is no clear language to the structure which effects spin-coating of the substrate.  It would appear that he holder assembly would enable the substrate to rotate or spin.  Thus, it is suggested that claim 1, line 3 be amended to reflect, --at least one holder assembly configured to receive the at least one substrate and spin or rotate the at least one substrate--.
In claim 1, last two lines, Applicant sets forth that the drying and cooling assembly forces air onto said coated substrate “during use of the system” and the metes and bounds of the claim is unclear.  It is unclear whether the drying and cooling assembly operates/functions only following the coating of the substrate OR the drying and cooling assembly can operate prior to coating of the substrate as a preliminary treatment when the substrate is moveable vertically on the holder assembly.  If the drying and cooling assembly operates/functions only following the coating of the substrate then the end of the claim should be amended to reflect, --a drying and cooling assembly that is positioned along said substantially vertical axis and that forces air onto 
In claim 2, Applicant recites “a first applicator” and “a second applicator” and it is unclear whether this first applicator and second applicator are structurally separate and distinct from the “at least one applicator” already mentioned in claim 1, line 10.    If Applicant is further defining the at least one applicator of claim 1 to comprise plural applicators then claim 2 should be amended to reflect --the at least one applicator further comprises a first applicator and a second applicator--?  Clarification is necessary. 

Claim Interpretation Maintained
112(f) Applied
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Holder assembly of claim 1
Drying and cooling assembly of claim 1
Spindle assembly of claim 5
Means for containing,… lubricating solution of claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

112(f) Not Applied
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless NOT being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
The dispenser arm assembly of claim 1.
The lubricating station of claim 7.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 

                                                   Disclaimer
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US2009/0133625; equivalent of EP1947484) in view of Sasaki et al (US2017/0043379; newly applied).
Takahashi provides a spin coating system a system having at least one holder assembly (Fig.6) configured to receive the at least one substrate (15), wherein the holder assembly is moveable along a substantially vertical axis (32); and a dispensing arm assembly comprising a base (Fig.6; [0053]); and at least one arm having a first end and a second end, wherein the dispensing arm assembly is moveable along a horizontal axis (X), and wherein the at least one arm is operably coupled to the base at the first end and operably coupled to at least one applicator (48; [0055-0057]) that is in fluid communication with one coating solution at the second end, and wherein the at least one applicator (48) is capable of being positioned along the substantially vertical axis so as to coat at least the coating solution onto the substrate and to obtain a coated substrate (Fig. 6), whereby the system comprises a drying and cooling assembly (Fig. 16; [0071-0075]) that is positioned along said substantially vertical axis and that is capable of forcing air onto said coated substrate.  Takahashi provides a spin coating system wherein the drying and cooling assembly is provided downstream or at least in a separate section from the dispensing arm assembly which would not enable the drying and cooling assembly to force air 
With respect to claims 2-3, the system as defined by the combination above would enable the use of plural applicators or nozzles coaxial and parallel with respect to one another via increasing the number of applicators coaxial and parallel with respect to one another in the same arm to provide for separate supplies of fluids and this would be within the purview of one skilled in the art.
With respect to claim 5, see platform or base stand (16) housed with spindle assembly shown in Figs. 1 and 6 [0054, 0064] of Takahashi.
With respect to claim 6, a source or supply container or reservoir for the coating solution to be supplied to the at least one applicator of the system as defined by the combination above would have been within the purview of one skilled in the art.
With respect to claim 7, see lubricating tray (72, Takahashi).

Claims 4 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US2009/0133625; equivalent of EP1947484) in view of Sasaki et al (US2017/0043379) as applied to claims 1-3 above and further in view of Lapprand (US 2012/0293768).
The teachings of Takahashi and Sasaki provide a spin coating system as mentioned above yet Takahashi and Sasaki are silent concerning use of a primer latex to coat the substrate (i.e., lens) with the latex being urethane, (meth)acrylic, and/or butadience.  However, it was known in the lens coating art to provide for treatment of a substrate (i.e., lens) with a primer latex coating including various functions at least including urethane along with other combinations to effect a lens having abrasion resistance, scratch resistant and multilayer antireflection properties as evidenced by Lapprand [0068-0069]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a primer latex coating as taught by Lapprand in the spin coating system as defined by the combination above in order to effect the substrate or lens having abrasion resistance, scratch resistant, and multilayer antireflection properties.
With respect to claims 13-16, the coating solution(s) including various functions starting at least with urethane to effect a lens having abrasion resistance, scratch resistant and multilayer antireflection properties are evidenced by Lapprand (see crystal material-CRIZAL, [0069]; polarizing material (i.e., PET; [0008]); hard coating [0008]; and the UV curable coating would include polyurethane [0036]). All claimed materials appear well established in the lens coating art for protection of the lens. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US2009/0133625; equivalent of EP1947484) in view of Sasaki et al (US2017/0043379) as applied to claims 1 and 5 above and further in view of Mackinnon et al (US 2016/0243578). 
The teachings of Takahashi and Sasaki provides a spin coating system as mentioned above and while Sasaki would provide for use of a controller, Takahashi and Sasaki are silent .

Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive.
Applicant contends that the invention instantly claimed is neither anticipated nor rendered obvious based on the teachings of Takahashi because the invention instantly claimed requires “at least one holder assembly configured to receive the at least one substrate, wherein the holder assembly is moveable along a substantially vertical axis” and “the system comprises a drying and cooling assembly that is positioned along said substantially vertical axis and that forces air onto said coated substrate during use of the system.” Comparatively, Takahashi does not disclose that the lens drying device 6 is capable of being positioned along the same vertical axis as the primer spinning device 4 or photochromic spinning device 7 and the drying and cooling assembly forces air onto said coated substrate during use of the system.
In response, all arguments are acknowledged, however, it would appear that the combination of the holder assembly, the dispenser assembly, and the drying and cooling assembly being positioned along the same vertical axis such that the drying and cooling assembly can force air on the substrate during use or processing of the system would be within the purview of one skilled in the art.  The prior art to Sasaki provides proves that the routineer in the art would readily appreciate the provision of a smaller footprint and less floor space for a spin coating system by providing the dispensing arm (32) assembly with both the applicator (37) and tempering assembly including tempered gas/air discharge nozzle (39; [0080]) in the arm (32) able to ascend and descend relative to the supported substrate (i.e., optical product [0041]) via controller (70, [0106]).  In light of the teachings of Sasaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Takahashi spin coating system by combining the dispensing arm assembly and drying/cooling assembly together on the same arm with suitable controller for both assemblies in order to provide a smaller footprint and less floor space for the spin coating system.  Placement of both assemblies in the same area with respect to the same vertical axis with respect to the supported substrate would save manufacturing time and costs.  Thus, the obviousness rejection of the instantly claimed invention has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
6/4/2021